   Case 3:18-cv-00653-RGJ-RSE Document 28 Filed 01/16/20 Page 1 of 1 PageID #: 173




USDC KYWD - Notice Of Deficiency (Rev. 1/09)




                                                United States District Court
                                                Western District of Kentucky
                                                       at Louisville
                                                    NOTICE OF DEFICIENCY

TO:                                            Mark Osbourn

CASE #:                                        3:18-cv-653-RGJ

STYLE OF CASE:                                 Gonzalez v. City of Shelbyville et al

DOCUMENT TITLE:                                Joint Motion to Amend/Correct Scheduling Order

DATE:                                          1/16/2020

BY:                                            Kelly Atkins
                                               DEPUTY CLERK


Please be advised that the recent filing of the above cited document with the Clerk's
Office is deficient as indicated below:
NO ORDER. Proposed order not submitted with Motion.
(LR 7.1(e))

YOU ARE GRANTED 7 DAYS FROM THIS DATE TO REMEDY THE DEFICIENCY OR
DEFICIENCIES IDENTIFIED ABOVE. FAILURE TO COMPLY WITHIN 7 DAYS,
WITHOUT GOOD CAUSE SHOWN, WILL RESULT IN THIS MATTER BEING BROUGHT
TO THE ATTENTION OF THE COURT
